11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Thomas Kron
Appellant
Vs.                   No.
11-02-00158-CV B
Appeal from Taylor County
Verna Lou Denham
Appellee
 
Appellant
perfected this appeal from an April 19, 2002, order denying his motion for a
partial summary judgment.  There has
been no response to this court=s
order of May 23, 2002, directing appellant to respond on or before June 14,
2002, showing grounds for continuing the appeal.   
The
April 19 order is not a final, appealable order.  Therefore, the appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
June 20, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.